Citation Nr: 0931452	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pelvic disorder, 
claimed as pelvic pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 
2002 to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  That rating decision, in 
part, denied service connection for pelvic pain.  The Veteran 
has subsequently moved to the jurisdiction of the VA RO in 
St. Petersburg, Florida.

In June 2009, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) 
(West 2002).  A copy of the transcript of that hearing is of 
record.  The record was held open for 60 days after the 
hearing to allow the appellant an opportunity to submit 
additional evidence in support of the claim, however, no 
additional evidence was received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record reveals that the Veteran incurred a 
fall injury during basic training which resulted in a 
fracture of her right tibia and fibula.  As a result, service 
connection has been established for a number of 
musculoskeletal disabilities as residuals of the inservice 
injury.

The Veteran has asserted a claim for service connection for 
"pelvic pain."  She reports vague complaints of pelvic 
pain.  Some VA treatment records record her reports of pain 
as being in the left groin area.  VA gynecological 
examinations conducted in November 2003 and June 2006 reveal 
normal results and indicate that the Veteran's complaints of 
pelvic pain are not gynecologic in etiology.  The November 
2003 VA examination specifically indicated "history of bony 
pelvic pain, possibly secondary to a stress fracture."  This 
examination report indicates that x-ray examination of the 
pelvis was ordered.  However, review of the record does not 
indicate that any such x-ray examination was conducted, nor 
has a musculoskeletal examination with an emphasis of 
disorders of the pelvis been conducted.  In light of the 
Veteran's history of a fall injury and her continued 
complaints of pelvic pain which are non-gynecologic in 
etiology, a VA orthopedic examination is warranted.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded the 
appropriate examination(s) for 
musculoskeletal disorders of the groin 
area and pelvis.  The report of 
examination should include a detailed 
account of all manifestations of pelvic 
and groin pain found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Specifically, x-ray examination 
of the Veteran's pelvis should be 
conducted and the radiology report 
included with the Compensation and Pension 
examination report.  The examiner is 
requested to indicate, if possible, the 
diagnosis of the Veteran's complaints of 
pelvic pain.  The examiner is also 
requested to indicate, if possible, an 
opinion as to the etiology of the 
Veteran's pelvic pain.  Specifically, is 
it as least as likely as not (50% 
probability) that the Veteran's disability 
manifested by pelvic pain is related to, 
or caused by, the fall injury during 
service.  If not, is the disability at 
least as likely as due to a service-
connected disability or disabilities 
resulting from that fall?  If not, is the 
disability at least as likely as not 
aggravated (i.e., permanently worsened) by 
a service-connected disability or 
disabilities.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

2.  Following the above, readjudicate the 
Veteran's claim.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and her representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

